UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-1802


EARL L. RICHARDSON,

                  Plaintiff - Appellant,

             v.

THE GREAT STATE OF MARYLAND; CECIL COUNTY DEPARTMENT OF
SOCIAL SERVICE; NICHOLAS RICCIUTI, Director of Cecil County
Department of Social Services; WILLIAMS JONES, Employee of
Department    of     Social    Services;    SOCIAL     SECURITY
ADMINISTRATION; MRS. GULOTTI, Elkton Maryland Branch; MRS.
DAVIDS,   Elkton   Maryland   Branch;  THE   GREAT   STATE   OF
WASHINGTON;    CLALLAM    COUNTY   WASHINGTON;    JIM    JONES,
Administrator; LINDA CLEVENGER, Administrator; DEPARTMENT OF
PAROLE AND PROBATION,

                  Defendants – Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:08-cv-01087-CCB)


Submitted:    October 27, 2008             Decided:   November 14, 2008


Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Earl L. Richardson, Appellant Pro Se.   Julia Doyle Bernhardt,
Assistant Attorney General, William Ferris Brockman, OFFICE OF
THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland; Mark C.
Jobson, OFFICE OF THE ATTORNEY GENERAL OF WASHINGTON, Olympia,
Washington; Kelly Hughes Iverson, GOODELL, DEVRIES,      LEECH    &
DANN, LLP, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Earl L. Richardson appeals the district court’s order

dismissing    this    action    complaining      about       the   termination      of

social security benefits.         We have reviewed the record and find

no reversible error.           Accordingly, we affirm for the reasons

stated by the district court.          Richardson v. The Great State of

Maryland,    No.    1:08-cv-01087-CCB      (D.   Md.     July      2,   2008).      We

dispense     with    oral   argument    because        the     facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                           AFFIRMED




                                       3